Per Curiam.
No ruling of the trial court to which objection was taken affected a substantial right of the appellant. (Civ. Prac. Act, § 106.) We think there was no error in the rule of damages adopted by the trial court, but if there was, the evidence of damages, under the rules not disputed, fully justified the verdict; on a new trial a verdict more favorable to the appellant could not be expected. Substantial justice, which is the practical end to be sought, does not require a reversal. Van Kirk, P. J., Hinman, Davis and Hasbrouck, JJ., concur; Hill, J., dissents and votes for reversal on the ground that the case was submitted to the jury on an incorrect rule as to the measure of damages. Judgment and order affirmed, with costs.